Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups II-VI, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2021/01/08.  This is not found persuasive because, traversal is based on the argument that there indeed exists a unity of invention between all six groups of claims and they should be examined together.  As indicated in the restriction action, if there is an evidence and teaching by an art of record that a number of claims, (under a single or independent subject matter or a group), therefore that would constitute a lack of unity of invention, wherein the art of Kato has provided it clearly. Furthermore, Kato’s teaching of cleaning composition could be similarly applicable to any different ink and different printing apparatus as well. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The only limitation of this claim namely solubility of glycol ether to dissolve in an amount of 5g or less in 100 g of water is already stated in claim 1, and thus this claim is not a further limitation of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0085376 A1) as further evidenced by Takahashi et al. (US 2018/0208783 A1).
Regarding claims 1-4, Kato teaches a cleaning solution for inkjet recording head comprising water; [abstract, claim 1], alkoxy propionamide with the following chemical structure below;

    PNG
    media_image1.png
    114
    267
    media_image1.png
    Greyscale

wherein R1=C1-C6 and  R2 and R3 are C1-C4 that could be the same or different; [16, 21], glycol ether compounds, including ethylene glycol monomethyl ether, dialkyl glycol ethers such as diethylene glycol monobutyl ether, dipropylene glycol monomethyl ether and triethylene glycol monobutyl ether (as identically disclosed by applicant’s disclosure PgPub; 0036) which meets the instantly claimed glycol ether structure:                                                             
                                         
    PNG
    media_image2.png
    91
    194
    media_image2.png
    Greyscale
  
which meets the instantly claimed range for R2, R3 and m as indicated by the above stated alkylene glycol alkyl ethers; [89]. With respect to solubility of glycol ether (i.e. 5g/100g water) it is evident from the fact that since Kato teaches the same glycol ethers as instantly claimed therefore their water solubility would exactly be the same as well which renders this limitation obvious. This is further evidenced by teaching of Takahashi wherein the solubility of these glycol ethers are about 5g in 100g of water at the given room temperature; [32]. The amount of alkoxy amide is in the range of 0.1 w% to less than 35 w%; [57], and kato teaches the glycol ethers amount such as 15 w% and 10 w%; [Tables: 1, 4].   Kato teaches polyoxyalkylenes (instant claim 4), as disclosed by applicant (PgPub: 57-60, table 4) and fluorosurfactants  and silicone surfactants such as BYK347 & 348; [145-147].
Regarding claim 1, Kato does not teach the exact same claimed alkoxy propionamide. Since the R2 and R3 are not more than one carbon atom by the examples
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


s 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of copending Application No.16/695339 in view of Kato et al.  
Claims 1-3 of copending application teaches all the structural limitation of instant claims 1-4.  The copending claims do not teach the surfactant and glycol ether compound’s solubility in water.  However, since the glycol ether(s) are identical, therefore the claimed solubility would exactly be same.  With regard to surfactant, the prior art of Kato teaches the polyoxyalkylene surfactant; [145-147].  At the time before the effective filing date of invention, it would have been obvious to add the surfactant to 16/695339’s composition with the motivation of enhancing the cleaning effects of the composition as taught by Kato.
This is a provisional nonstatutory double patenting rejection.

                                                Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. More specifically, the prior art of Takahashi does also teach the limitations of claims 1-4 that could be applied independently. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2021/03/10

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767